Examiners Amendment/ Comment
An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. Any replacement drawings should include a transmittal page stating that the attached amendments to the drawings were required by the Office in an examiner’s amendment with the Notice of Allowability.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Groups II- VI are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election of Group I was made without traverse in the reply filed on 5/5/2022.
Specification
The examiner has amended the Specification as follows:
The word [equipment] is not included in the title in the claim so the Examiner has cancelled it from the description of fig. 1.1. The amended description is as follows:
-- Fiq. 1.1 is a top, front, riqht perspective view of an elastic therapeutic adhesive tape showing the new design --
Conclusion
The claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 8:00- 4:00 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915